            Case 1:20-cv-01249-RP Document 4 Filed 12/28/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

MARY LOUISE SERAFINE,                               §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:20-CV-1249-RP
                                                    §
GREG ABBOTT, in his official capacity as            §
Governor of Texas, and                              §
KEN PAXTON, in his official capacity as             §
Attorney General of Texas,                          §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is Plaintiff Mary Louise Serafine’s (“Plaintiff”) Verified Motion for Ex

Parte Temporary Restraining Order (“TRO”). (Mot. TRO, Dkt. 2). In this case against Defendants

Greg Abbott, in his official capacity as Governor of Texas, and Ken Paxton, in his official capacity

as Attorney General of Texas, Plaintiff asserts that Chapter 11 of the Texas Civil Practice and

Remedies Code is unconstitutional. (Compl., Dkt. 1, at 1). In her TRO motion, Plaintiff states that a

state court judge has refused to allow her to raise a defense in a vexatious litigant proceeding

scheduled for December 30, 2020 and seeks to have this Court enjoin the state court proceeding

from going forward. (Mot. TRO, Dkt. 2, at 1–2, 15–16). Having reviewed the motion, the Court

finds that Plaintiff’s request for an ex parte TRO should be denied.

        A TRO is “a highly accelerated and temporary form of preliminary injunctive relief, which

may be granted without notice to the opposing party or parties.” Cotton v. Texas Express Pipeline,

LLC, 2017 WL 2999430, at *1 (W.D. Tex. Jan. 10, 2017). But under Federal Rule of Civil Procedure

65, a court may issue a TRO without written or oral notice to the adverse party only if both of the

following requirements are met:



                                                   1
            Case 1:20-cv-01249-RP Document 4 Filed 12/28/20 Page 2 of 3



        (A) specific facts in an affidavit or a verified complaint clearly show that immediate
        and irreparable injury, loss, or damage will result to the movant before the adverse
        party can be heard in opposition; and
        (B) the movant’s attorney certifies in writing any efforts made to give notice and the
        reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1).

        Plaintiff, who is an attorney and represents herself in this case, (see Compl., Dkt. 1, at 15;

Serafine Decl., Dkt. 2, at 17–18), admits that she has not attempted to notify opposing counsel.

(Mot. TRO, Dkt. 2, at 15). Instead, she states that:

        The trial court’s and Defendants’ insistence that Plaintiff not be allowed to raise a
        defense that would be ordinary in any other situation raises the possibility that
        Defendants would ask the judge to hold the hearing immediately, before Plaintiff had
        time to act here. There is obviously at least some risk of ex parte communication
        because Defendants sit on the same bench with those deciding the case, at both the
        trial and appellate levels.

(Id.). Plaintiff provides no support beyond those bare assertions that notifying Defendants could

mean the judge could hold the hearing earlier than its scheduled date of December 30, 2020.

Moreover, it is unclear what Plaintiff insinuates when she states there is a risk of ex parte

communication between Defendants and the state court judge—Defendants Greg Abbott and Ken

Paxton are not judges who sit on a bench.

        Thus, Plaintiff has not satisfied both requirements for the issuance of an ex parte TRO

under Rule 65(b)(1). See CompuCom Sys., Inc. v. WJ Glob., LLC, No. 3:14-CV-3625-L, 2014 WL

5032747, at *2 (N.D. Tex. Oct. 8, 2014) (denying plaintiff’s request for ex parte relief on same

grounds); Cotton, 2017 WL 2999430, at *2 (W.D. Tex. Jan. 10, 2017) (denying plaintiff’s request for

ex parte relief for failure to satisfy both requirements of Rule 65(b)).




                                                    2
          Case 1:20-cv-01249-RP Document 4 Filed 12/28/20 Page 3 of 3



       Accordingly, IT IS ORDERED that Plaintiff’s Verified Motion for Ex Parte Temporary

Restraining Order, (Dkt. 2), is DENIED.

        SIGNED on December 28, 2020.


                                          _____________________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                             3
